TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00259-CV


                                      In re Gordon Ridley


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on several pro se motions filed within the last three months. Although mandamus

relief is generally available when the trial court has failed to rule within a reasonable length of

time on a properly filed motion brought to the trial court’s attention, a delay of less than three

months is not unreasonable. See In re Whitfield, No. 03-18-00564-CV, 2018 WL 4140735, at *1

(Tex. App.—Austin Aug. 29, 2018, orig. proceeding). Accordingly, we deny the petition for

writ of mandamus.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: May 12, 2022